 
 
I 
108th CONGRESS
2d Session
H. R. 5242 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2004 
Mr. Farr (for himself, Mr. Shays, Mr. Leach, Ms. Baldwin, Mr. Van Hollen, Mr. Blumenauer, Mr. George Miller of California, Ms. Lee, Mr. Wexler, Mr. Greenwood, Ms. Solis, Ms. Eshoo, Mr. Sherman, Mr. Moran of Virginia, Mr. Berman, Mr. Honda, Mr. Grijalva, Mr. Nadler, Mrs. Maloney, Mr. Evans, Mr. Ackerman, and Mr. Inslee) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 18, United States Code, to prohibit certain interstate conduct relating to captive mammals. 
 
 
1.Short titleThis Act may be cited as the Captive Mammal Protection Act of 2004.  
2.Transport or possession of captive mammals for purposes of killing or injuring them 
(a)In generalChapter 3 of title 18, United States Code, is amended by adding at the end the following: 
 
49.Captive mammals 
(a)ProhibitionWhoever, in or affecting interstate or foreign commerce, knowingly transfers, transports, or possesses a captive mammal, for the purposes of allowing the killing or injuring of that mammal for entertainment or for the collection of a trophy, shall be fined under this title, imprisoned not more than 1 year, or both. 
(b)DefinitionsIn this section— 
(1)the term captive mammal means a mammal that has been held in captivity, whether or not the defendant knows the length of the captivity, for the shorter of— 
(A)the majority of the animal’s life; or 
(B)a period of 1 year; and 
(2)the term captivity does not include any period during which an animal lives as it would in the wild— 
(A)surviving primarily by foraging for naturally occurring food; 
(B)roaming at will over an open area of not less than 1,000 acres; and 
(C)having the opportunity to avoid hunters. . 
(b)Conforming amendmentThe table of sections at the beginning of chapter 3 of title 18, United States Code, is amended by adding at the end the following new item: 
 
 
49 Captive mammals. 
 
